Case 5:18-cv-00555-XR Document 231-4 Filed 07/01/20 Page 1 of 2




        Exhibit B
        Case 5:18-cv-00555-XR Document 231-4 Filed 07/01/20 Page 2 of 2


GERALD E. BOURQUE
       ATTORNEY AT LAW

                                                 24 WATERWAY AVE., SUITE 660, THE WOODLANDS, TEXAS 77380
                                                                                             Office (713) 862-7766
                                                                                           Facsimile (832) 813-0321
                                                                                       gerald@geraldebourque.com
                                                                                          www.geraldebourque.com


                                          May 14, 2020

Paul David Stern
U.S. Attorney’s Office (W.D. Tex)
601 W. Loop 410, Suite 600
San Antonio, Texas 78216

               RE: Cause No. 5:18-cv-00555-XR; Holcombe, et al. v. United States of America;
               In the United States District Court for the Western District of Texas – San
               Antonio Division

Dear Mr. Stern:

        This office is recently hired to personally represent Michael Kelley and Rebecca Kelley
during the depositions to be scheduled in the above styled and numbered civil cause. Please
forward for review a copy each and every statement given by Michael Kelley and Rebecca
Kelley to the Federal Bureau of Investigation, A.T.F., Texas Rangers, United States Air Force,
U. S. O.I.G., or any other law enforcement agency in relation to the subject matter which makes
the basis of the above referenced litigation.

        The incident which makes the basis of this civil litigation was a mass shooting. Had
Devin Kelley survived, the United States would have indicted him for intentionally causing the
death of several people and the D.O.J. would likely have authorized the pursuit of the death
penalty. Any acquaintances of the perpetrator would be investigated as targets for indictment, as
well. Therefore, please provide a letter stating that neither Michael Kelley nor Rebecca Kelley
are targets of a criminal investigation at this time and that answers they give in response to
questions during the deposition will not lead to either of them becoming targets of a criminal
investigation with the United States Department of Justice. In other words, provide a letter
stating they are not now targets of a criminal investigation and they will never be targets of a
criminal investigation for anything related to the Sutherland Springs incident.

                                                            Sincerely,



                                                            Gerald E. Bourque


Cc: Jamal Alsaffar                              J. Dean Jackson
Whitehurst, Harkness, Brees, Cheng,             Curney, Farmer, House, Osuna &
Alsaffar, Higginbotham & Jacob PLLC             Jackson, P.C.
7500 Rialto Blvd., Bldg 2, Suite 250            411 Heimer Road
Austin, Texas 78735                             San Antonio, Texas 78232
